United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1773
                      ___________________________

                     Enmanuel Isaac Rodriguez Fuentes

                          lllllllllllllllllllllPetitioner

                          Fatima Rodriguez Fuentes

                          lllllllllllllllllllllPetitioner

                                        v.

            William P. Barr, Attorney General of the United States

                         lllllllllllllllllllllRespondent
                                  ____________

                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                                 ____________

                          Submitted: May 13, 2020
                           Filed: August 12, 2020
                                 [Published]
                               ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.
      Fatima Rodriguez Fuentes and her minor son Emmanuel Isaac Rodriguez
Fuentes (“Emmanuel”), natives and citizens of El Salvador, petition for review from
a final order of the Board of Immigration Appeals (“Board”) affirming the
immigration judge’s (IJ) order of removal. We deny the petition.

                                   I. Background
      Fuentes and Emmanuel are natives and citizens of El Salvador who applied for
admission to the United States at the Douglass, Arizona port of entry on March 30,
2016. On September 9, 2016, Fuentes and her son were placed in removal
proceedings by issuance of separate Notices to Appear. They were charged with being
removable under 8 U.S.C. § 1182(a)(7)(A)(i)(I) as aliens who at the time of
application for admission did not possess valid entry documents. At a hearing, they
admitted to the allegations against them and conceded the charge of removability.

      Fuentes subsequently filed an application for asylum, withholding of removal,
and protection pursuant to the Convention Against Torture (CAT). Emmanuel’s
application was derivative of Fuentes’s asylum application.1 Fuentes claimed that she
was persecuted because of her membership in the Fuentes family—specifically,
because of her relationship with Reynaldo Fuentes Espinosa, her uncle. She also


      1
       “[T]here are no derivative benefits associated with a grant of withholding of
removal because, unlike the asylum statute, the withholding statute contains no
mention of derivative rights.” Martinez v. U.S. Att’y Gen., 324 F. App’x 829, 833
(11th Cir. 2009) (per curiam). Likewise, protection under CAT does not provide
derivative benefits. Id. (“The CAT regulation likewise contains no mention of
derivative rights; it limits the applicant and seemingly forecloses a derivative
claim.”). Emmanuel did not file an independent application for withholding of
removal or CAT protection; therefore, his only avenue for relief from removal is as
a derivative beneficiary of Fuentes’s asylum application.




                                         -2-
claimed that she was persecuted because of her status as a female head of household
and as a vulnerable Salvadoran female.

       The IJ conducted a hearing on Fuentes’s application. Fuentes testified that she
left El Salvador because members of the MS-13 gang threatened her, asked her to
give them money in exchange for not harming her, and asked for information about
Espinosa. According to Fuentes, MS-13 controlled the town in which she and her
family lived. Espinosa lived in the same town and was friendly with members of “18,”
a rival gang. MS-13 suspected Espinosa of passing information to the rival gang and
shot at him in retaliation. Espinosa fled to another part of El Salvador after the
shooting. Fuentes testified that after Espinosa fled, MS-13 members began asking her
for information regarding his whereabouts. According to Fuentes, MS-13 members
threatened to beat or kill her unless she gave them money. Out of fear, Fuentes paid
the gang members $100 on ten occasions, beginning in February 2014 and ending in
December 2014.

        Although the gang members intimidated Fuentes with knives, they never
physically harmed her because she met their demands for payment. Fuentes feared
that if she did not pay, MS-13 members would beat, rape, or kill her. Fuentes feared
violent retribution. She knew gang members killed Espinosa’s girlfriend after she
went “around talking about . . . . the gang members’ wives.” Admin. Rec. at 166.
Fuentes left El Salvador because she “didn’t want to continue paying [gang members]
any more money.” Id. at 137.

       Fuentes testified that she did not report the threats she received from MS-13
members to the police because she “was afraid that [MS-13 members] would follow
through on their threats.” Id. at 136. Fuentes admitted that had she reported the
extortion to police, “they would have gone to arrest them,” but she said that “there are
always others.” Id.



                                          -3-
       Fuentes testified that she lived in the same house as her mother in El Salvador.
Fuentes admitted that her father, mother, sister, and grandmother were never
threatened by MS-13 members. She further admitted that MS-13 members never
threatened two of her uncles who lived in her town or two of her aunts who lived in
a different town but visited Espinosa once a month. According to Fuentes, the gang
members did not threaten her family members because they did not have money as
she did. The gang knew that she received money from her father in the United States.

      Fuentes introduced documentary evidence pertaining to gangs in El Salvador,
including the U.S. Department of State 2016 Human Rights Report for El Salvador.
This report stated that “[i]nadequate training, lack of enforcement of the
administrative police career law, arbitrary promotions, insufficient government
funding, failure to enforce evidentiary rules effectively, and instances of corruption
and criminality limited the [police’s] effectiveness.” Id. at 267.

       The Department of Homeland Security (DHS) introduced media reports
demonstrating that the Salvadoran government interdicted criminal gangs and drug
traffickers. In 2016, El Salvador began a $2.1 billion program called Plan Secure
Salvador to limit the influence of gangs. El Salvador also joined Honduras and
Guatemala in forming a joint task force to combat gangs. And, El Salvador
implemented new measures to limit the influence exercised by imprisoned gang
members. These inmates had previously directed the commission of crimes by fellow
gang members who were not incarcerated. According to the reports, these measures
resulted in the homicide rate in El Salvador declining 20 percent in 2016 and 50
percent in the first four months of 2017.

      The IJ denied Fuentes’s and her son’s applications for asylum and Fuentes’s
application for withholding of removal and CAT protection. The IJ determined that
Fuentes did not suffer past persecution. First, the IJ concluded that the alleged harm



                                         -4-
did not rise to the level of persecution based on its findings that the threats were
“lacking in immediacy” and “involved no physical injury.” Id. at 57.

       Second, the IJ concluded that the harm was not on account of a statutorily
protected ground. The IJ rejected Fuentes’s assertion that she suffered harm on
account of her membership in three particular social groups. Considering the first
social group, the IJ rejected Fuentes’s “conten[tion] that she suffered harm on account
of her membership in the Fuentes family.” Id. at 58. Fuentes produced no evidence
that any of her family members were threatened or harmed. Fuentes’s testimony
showed that the gang targeted her not because of her family relations but because she
had money. Thus, the IJ found that the gang threatened and extorted money from
Fuentes based on her financial resources, not because of her membership in the
Fuentes family.

       Next, the IJ found that Fuentes failed to demonstrate that she suffered harm
based on her membership in the particular social group of Salvadoran female heads
of households. The IJ found that because Fuentes did not testify or provide
documentary evidence regarding this proposed particular social group, she failed to
establish that the group met the requirements for social distinction and particularity.
Additionally, the IJ found that because Fuentes testified that she lived with her
mother, she failed to establish that she was a member of this purported particular
social group. As to Fuentes’s third proposed particular social group—vulnerable
Salvadoran females—the IJ found that it “is not a particular social group because it
lacks particularity and is amorphous.” Id. at 59. The IJ found “[i]t unclear what the
term ‘vulnerable’ references” and found that a particular social group may not be
defined based on the persecution its members suffered. Id. As a result, the IJ found
that Fuentes failed to prove that she was harmed based on her membership in a
particular social group.




                                         -5-
       Third, the IJ determined that Fuentes failed to prove that the Salvadoran
government was unwilling or unable to protect her. According to the IJ, because
Fuentes failed to report the harm she suffered to the police, she “never gave the police
a chance to protect her from the gang threats.” Id. at 60. The IJ weighed Fuentes’s
failure to report “heavily” against Fuentes. Id. While the IJ acknowledged that “the
Salvadoran police have issues with corruption and effective control of their forces,”
it noted that “they do carry out anti-gang operations.” Id.

        According to the IJ, Fuentes failed to demonstrate that (1) the harm she
suffered rose to the level of persecution; (2) the harm was on account of a protected
ground; and (3) the government was unwilling or unable to protect her. Consequently,
the IJ found that she failed to meet her burden to prove she suffered past persecution.
Because she did not do so, the IJ found that Fuentes failed to establish her eligibility
for asylum. Fuentes necessarily was short of the higher burden for obtaining
withholding of removal.

      The IJ also denied Fuentes’s claim for CAT protection. The IJ found that
Fuentes failed to establish that the Salvadoran government would ignore her torture
by MS-13. Contrary to Fuentes’s contention, the IJ determined that the country
conditions evidence demonstrated that El Salvador was actively trying to combat
gang violence. And, the IJ found that El Salvador’s inability to eliminate the threat
posed by gangs was not sufficient to establish government acquiescence to torture.

       The Board affirmed the IJ’s decision. It found that Fuentes failed to
demonstrate that the harm she suffered in El Salvador “was attributable to anything
other than general conditions of crime and violence.” Id. at 4. Thus, the Board agreed
with the IJ that Fuentes failed to establish that a protected ground was one central
reason for the harm she suffered. The Board found that because Fuentes could not
demonstrate a nexus between her past harm and a protected ground, she failed to
establish that she suffered past persecution. And, the Board found that “given the

                                          -6-
nexus determination,” Fuentes did not establish a well-founded fear of future
persecution. She was thus ineligible for asylum, and consequently, withholding of
removal. Id. Finally, the Board found that the IJ’s denial of CAT protection was not
clearly erroneous because Fuentes’s arguments in support of her CAT claim were
based on impermissible speculation.

                                     II. Discussion
       Fuentes and her son petition for review of the Board’s decision dismissing their
appeal and upholding the IJ’s decision. They argue that the IJ and Board erred in
finding that Fuentes had not suffered past persecution and did not have a
well-founded fear of future persecution on account of a protected ground.
Additionally, they contend that the IJ and the Board erred in finding that Fuentes did
not demonstrate that the government was unable or unwilling to help her. They
maintain that Fuentes established that she suffered past persecution and has a
well-founded fear of future persecution based on protected grounds. They argue that
the IJ and Board failed to consider the police corruption and pattern and practice of
persecuting women in El Salvador.

       “When the [Board] adopts the IJ’s findings of fact but adds its own reasoning,
we review the agency’s fact-finding in both decisions for substantial evidence.”
Rodriguez-Mercado v. Lynch, 809 F.3d 415, 417 (8th Cir. 2015). We review under
the substantial evidence standard “decisions on asylum, withholding of removal, and
CAT protection.” Ramirez v. Sessions, 902 F.3d 764, 773 (8th Cir. 2018) (internal
quotation omitted). Under this standard, “the administrative findings of fact are
conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)). We apply de novo review to “an
agency’s legal determinations”; however, we afford “great deference to the Board’s
interpretations of immigration statutes and regulations.” Id. (cleaned up).




                                         -7-
       Fuentes contends that the Board erroneously denied her application for asylum.
“An applicant is eligible for asylum if she is unable or unwilling to return to her
country ‘because of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political
opinion.’” Rivas v. Sessions, 899 F.3d 537, 541 (8th Cir. 2018) (quoting 8 U.S.C.
§ 1101(a)(42)(A)). “An applicant for asylum may prove eligibility by establishing
past persecution on account of one of the statutorily enumerated grounds, and if the
applicant shows past persecution, he or she will be presumed to have a well-founded
fear of future persecution.” Davila-Mejia v. Mukasey, 531 F.3d 624, 628 (8th Cir.
2008).

       Here, Fuentes “allege[s] that [she] w[as] persecuted on account of the
statutorily enumerated ground of ‘membership in a particular social group.’” Id. She
“claims that she suffered persecution on account of her membership in three particular
social groups”: (1) the Fuentes family, (2) Salvadoran female heads of households,
and (3) vulnerable Salvadoran females. Rivas, 899 F.3d at 541. “Under the Board’s
analysis, whether an asserted group qualifies as a ‘particular social group’ turns on
whether the group is ‘(1) composed of members who share a common immutable
characteristic, (2) defined with particularity, and (3) socially distinct within the
society in question.’” Id. (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237
(BIA 2014)). As to the social group’s particularity, it must “be ‘defined by
characteristics that provide a clear benchmark for determining who falls within the
group.’” Id. (quoting Matter of M-E-V-G-, 26 I. & N. Dec. at 239). “The group must
also be discrete and have definable boundaries—it must not be amorphous,
overbroad, diffuse, or subjective.” Matter of M-E-V-G-, 26 I. & N. at 239. As to
whether a group is socially distinct, “persecutory conduct alone cannot define the
group. Whether a given particular social group is perceived as distinct by the society
of which it is part depends on evidence that the society makes meaningful distinctions
based on the common immutable characteristics defining the group.” Rivas, 899 F.3d
at 541(cleaned up).

                                         -8-
       “[A]lthough the Board has acknowledged that ‘members of an immediate
family may constitute a particular social group,’ there must be a nexus between the
persecution suffered and the applicant’s membership in that social group.” Id. at 542
(quoting Matter of L-E-A-, 27 I. & N. Dec. 40, 42 (BIA 2017)). To be eligible for
asylum, an applicant must “demonstrate that her membership in the particular social
group is ‘at least one central reason’ for the persecution.” Id. (quoting 8 U.S.C.
§ 1158(b)(1)(B)(i)). “[T]he fact that a persecutor targets a family member simply as
a means to an end is not, by itself, sufficient to establish a claim.” Id. (quoting Matter
of L-E-A-, 27 I. & N. Dec. at 45). “The record [must] compel a conclusion that family
relationship—independent of . . . other factors—was a central reason for
persecution.” Id. The fact that “other family members have not suffered persecution
at the hands [of a gang] . . . supports the Board’s conclusion that [the applicant] was
[not] persecuted on account of her membership in the family.” Id.

       Here, Fuentes testified that the gang members did not threaten or harm other
members of her family—including her mother, sister, grandmother, aunts, and
uncles—because “they did not have money.” Admin. Rec. at 156. She also testified
that the gang members demanded monthly payments from her because they knew that
she could pay. She further explained that her uncle’s girlfriend was killed because she
made disparaging remarks about gang members’ wives. Therefore, as in Rivas,
Fuentes’s family relationship was not a central reason for the persecution; instead, it
was because of her financial resources. The Board did not err by concluding that
Fuentes’s first group—membership in the Fuentes family—is not cognizable.

       The Board also found that Fuentes “failed to prove past persecution on account
of her membership in two [other] particular social groups, ‘Salvadoran female heads
of households’ and ‘vulnerable Salvadoran females.’” De Guevara v. Barr, 919 F.3d
538, 541 (8th Cir. 2019). The Board reached the same result as to Salvadoran female
heads of households in De Guevara, “rul[ing] that ‘Salvadoran female heads of
households’ is not a cognizable particular social group ‘because it lacks social

                                           -9-
distinction and particularity.’” Id. The Board characterized the proposed group as
“too broad and amorphous to meet the particularity requirement” based on the
applicant’s failure to “show that ‘head of household’ has a commonly accepted
definition with Salvadoran society,” that “such condition [is] necessarily immutable,”
and “that such group is socially distinct.” Id. The applicant petitioned for review,
“argu[ing] that El Salvador country reports document that women ‘are targeted by
gangs for violence and extortion,’ and she ‘has personally experienced the dangers
of living as a single woman in these conditions.’” Id. We held that “this is not
evidence that ‘female heads of households’ are recognized in El Salvador society as
a particular, socially distinct group. Thus, the [Board] did not err in ruling that [the
applicant] failed to prove persecution on account of membership in a particular social
group.” Id.

      Fuentes presented evidence similar to that of the applicant in De Guevara. As
in De Guevara, her evidence is insufficient to establish “that ‘female heads of
households’ are recognized in El Salvador society as a particular, socially distinct
group.” Id. The Board, therefore, did not err in ruling that Fuentes failed to prove
persecution on account of her membership in the group of Salvadoran female heads
of households.

       Nor did the Board err in ruling that Fuentes failed to prove persecution on
account of her membership in the group of vulnerable Salvadoran females. The IJ
determined that this proposed group lacks particularity because “[i]t is unclear what
the term ‘vulnerable’ references.” Admin. Rec. at 59; see also De Guevara, 919 F.3d
at 541 n.2. Fuentes asserts that the particularity requirement is satisfied because
“[e]veryone in this group shares the common characteristic of being vulnerable to
threats as a female without protection.” Pet’r’s Br. at 19. Fuentes’s proposed group,
however, lacks “a clear benchmark for determining who falls within the group.”
Rivas, 899 F.3d at 541 (quoting Matter of M-E-V-G-, 26 I. & N. Dec. at 239). And,
this proposed group is defined based on its members being at risk of persecution. But

                                         -10-
“persecutory conduct alone cannot define the group.” Id. (quoting Matter of
M-E-V-G-, 26 I. & N. Dec. at 242).

       Having failed to establish past persecution, Fuentes is not entitled to a
presumption of a well-founded fear of future persecution. See Davila-Mejia, 531 F.3d
at 628. Fuentes argues that she established a well-founded fear of future persecution
based on her testimony that “[s]he is afraid of the gangs, . . . the police[,] and the
violence that currently plagues El Salvador.” Pet’r’s Br. at 21. She also cites
documentary evidence she submitted “evidencing the lack of protection for women.”
Id. The Board found that evidence of the “general conditions of crime and violence”
upon which Fuentes relied was “not sufficient for asylum purposes.” Admin. Rec. at
4. As we have recognized, “[i]t is insufficient to allege a generalized fear of
persecution because of isolated acts of violence to those other than the petitioner.
Rather, [Fuentes] [had to] show a fear of particularized persecution as to [herself] or
a group to which [s]he belongs.” Setiadi v. Gonzales, 437 F.3d 710, 714 (8th Cir.
2006) (internal citation omitted). Because Fuentes failed to show a fear of
particularized persecution on account of her membership in a social group, the Board
did not err in denying Fuentes’s claim for asylum based on a well-founded fear of
future persecution.

       “For these reasons, we conclude that the Board permissibly denied [Fuentes’s]
claim for asylum. It follows that [Fuentes] cannot meet the higher standard of proof
for withholding of removal.” Rivas, 899 F.3d at 542.2

                                III. Conclusion
      Accordingly, we deny the petition for review.
                     ______________________________


      2
       Fuentes did not challenge the Board’s denial of her application for CAT relief
in her opening brief. Therefore, the issue is waived. See Ngugi v. Lynch, 826 F.3d
1132, 1139 n.3 (8th Cir. 2016).

                                         -11-